Citation Nr: 1535367	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO. 09-15 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to June 1972.

This case comes before the Board of Veterans' Appeals on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). In July 2014, the Board last remanded the claim for additional development and adjudicative action.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in July 2013.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this Veteran's case should consider these electronic records.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in March 2006, prior to the initial adjudication of the claims in March 2007.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The AMC substantially complied with the Board's July 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC obtained additional information to verify the Veteran's claimed stressor involving mortar and rocket fire, provided the Veteran with a new VA medical examination to determine whether the Veteran has a current diagnosis of PTSD, and readjudicated the claim. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110. Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992).

The applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2015). The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror. See DSM-IV § 309.81 (4th ed. 1994). 

VA's regulations regarding rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions. See 79 Fed. Reg. 45093 (August 4, 2014). However, all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board. Id. Therefore, here, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's claims folder in reaching a decision regarding the Veteran's service connection claim for psychiatric disorders.

Depending on the claimant's service, VA may accept specified evidence of stressors. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993). However, whatever means of substantiation of the stressor, it is a fundamental requirement that there be current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 
(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In his June 2006 statement, the Veteran claimed that he suffered from flashbacks and trouble sleeping as a result of the stressful incidents he suffered in Vietnam. In another June 2006 statement, the Veteran stated that during the first three to four months in Vietnam, he was constantly stressed that he would be attacked by the Viet Cong and that there were bombs going off in surrounding areas. He stated that seeing so many soldiers coming home with parts missing and his base being overrun by the Viet Cong were incidents that led to his PTSD. During his July 2013 hearing, the Veteran testified about the stressful incidents that led to his claimed PTSD. He also testified that he has problems sleeping and thinks about his service in Vietnam all the time. The Veteran has claimed at various points in time that his PTSD is due to herbicide exposure, namely Agent Orange, while serving in Vietnam. However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against this claim. 

The Veteran is competent to testify about what he experienced during and since his separation from the service. For example, he is competent to report that he experienced problems sleeping and flashbacks to his time in Vietnam. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). However, there is no evidence to suggest that he is competent by training or experience to provide a diagnosis of PTSD. The question of whether current psychiatric symptoms meet the diagnostic criteria for PTSD involves a medical issue. Thus, the question of whether a current disability exists in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316. 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings. The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran. Curry v. Brown, 7 Vet. App. 59 (1994). However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30 (1993).

Although the Veteran reports a number of stressful incidents in service, one of which was verified by the February 2015 VA medical examiner to conform to the criteria in DSM-5, the evidence does not show a diagnosis of PTSD that is based on a factually based review of the record. Extensive VA treatment records and the reports of two VA psychiatric examinations, performed by different examiners, show that the Veteran does not have any current psychiatric diagnoses. 

In March 2011, the Veteran was seen at the VA for a mental health outpatient initial evaluation. At that time, he was diagnosed with a depressive disorder, not otherwise specified. The record does not contain any other records of the Veteran receiving mental health treatment.

The Veteran was provided a VA medical examination in January 2013. The examiner opined that the Veteran did not have a diagnosis of PTSD or any other mental disorder that conformed to DSM-IV criteria. The examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD. The examiner noted that the Veteran felt some sadness and anger related to his first wife's death. The examiner also noted that although the Veteran's social outlets were limited, he interacted well with his family members and remained gainfully employed. The examiner stated that the Veteran expressed several times that his life was changing or had changed because of his age. The examiner stated that the Veteran did not meet the threshold for any of the criteria necessary to make a PTSD diagnosis.

The Veteran was provided with another VA medical examination in February 2015. The examiner opined that the Veteran did not have a diagnosis of PTSD or any other mental disorder that conformed to DSM-5 criteria. The examiner opined that the Veteran's reported stressor of seeing dead bodies met the criteria necessary to support a diagnosis of PTSD. The examiner noted that the Veteran's stressor was related to his fear of a hostile military or terrorist activity. Therefore, the Veteran's PTSD stressor has been verified.

The examiner opined that the Veteran did not report symptoms consistent with a diagnosis of PTSD secondary to his specific stressors reported. The examiner noted that the Veteran reported some symptoms of depression during his examination, which were more likely due to more current life stressors. The examiner noted that MMP-II-RF was administered to assist with diagnostic clarification and to obtain an objective measure of symptom severity and the Veteran's scores were clearly consistent with symptom exaggeration and the profile could not be interpreted. The examiner noted the Veteran's lack of treatment history for any psychiatric condition and the Veteran's maintenance of a high level of social and occupational functioning.

Because the Veteran does not have a medical diagnosis of PTSD, service connection for PTSD is not warranted. See 38 C.F.R. § 3.304(f) (2015)

In arriving at the foregoing decision, the Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


